DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The foregoing is based on the previous office action.  Additional details have included to further clarify the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1).

Regarding claim 1, Batra teaches a device (Batra, Fig. 1, primary device 130a) comprising: a memory; and at least one processor (Batra, Fig. 10) configured to: (Batra, Fig. 1 and Pars. 54-58, primary device 130a (i.e. device), device 110-a (i.e. wireless device), derived LTK (i.e. link key)); connect to the wireless device using the link key (Batra, Fig. 1 and Pars. 57-58 & link key known as pairing information (Batra, Par. 61)).
However, Batra fails to teach the device further comprising: disconnecting from the wireless device, automatically and without user input, delete the link key when the timer reaches a timeout value without having reconnected to the wireless device using the link key.
 Yokomitsu teaches wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6 and Pars. 104-107).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into Batra to support periodic execution of set up of wireless communication (Yokomitsu, Par. 7).
However, the combination of Batra and Yokomitsu does not explicitly mention the pairing between the two devices as taught above by Batra “involves one device requesting to pair with another device” (i.e. “receive a request to temporarily pair with a wireless device”).  Also, the combination of Batra and Yokomitsu fails to mention “after a lapse of a certain time (for example, 12 hours) as taught above by Batra is based upon “initiate a timer”.
Murayama teaches the derived LTK (link key) generated by the primary device 130-a (i.e. device) for connection with the device 110-a (i.e. wireless device) as taught by Batra above is when “the wireless device has requested a connection or a temporary connection to the device” (i.e. “receive a request to temporarily pair with a wireless device”)) (Murayama, Fig. 2 and Pars. 27-28, mobile terminal (i.e. wireless device), printing apparatus (i.e. device)).  
Further, Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Batra and Yokomitsu to reserves the data accordingly.

Regarding claim 2, the combination of Batra, Yokomitsu and Murayama teaches previous claim. The combination further teaches the device of claim 1, wherein the at least one processor is further configured to: reconnect to the wireless device using the link key when a request to reconnect to the wireless device is received prior to the timer reaching a timeout value (after disconnected at S13, reconnect with CTB device by repeat S2-S7 (Yokomitsu, Fig. 6 and Pars. 128-129) before predetermined timer elapsed (Yokomitsu, Fig. 6, S8 and s125).

Regarding claim 3, the combination of Batra, Yokomitsu and Murayama teaches previous claim. The combination further teaches the device of claim 1, wherein the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless device is received (Batra, Fig. 1 and Pars. 54-58, primary device 130a (i.e. device), device 130b (i.e. another wireless device), device 110-a (i.e. wireless device) [Wingdings font/0xE8] the primary device 130-a (i.e. device) use cross-transport key derivation to derive the LTK (i.e. derived LTK is link key) and distribute to the device 110-a (i.e. wireless device) for BR/EDR transport/connection with the device 110-a (i.e. wireless device) (Batra, Pars. 57-58) when/while the two devices 130 (e.g., device 130-a (i.e. device) and device 130-b (i.e. another device) are connected using the LTK (i.e. another link key) for LE transport/connection (Batra, Par. 54).The derived LTK (link key) generated by the primary device 130-a (i.e. device) for connection with the device 110-a (i.e. wireless device) as taught by Batra as taught above is when the wireless device has requested a connection or a temporary connection to the device (Murayama, Fig. 2 and Pars. 27-28, mobile terminal (i.e. wireless device), printing apparatus (i.e. device))).

Regarding claim 9, the combination of combination of Batra, Yokomitsu and Murayama teaches previous claim.  The combination further teaches the device of claim 1, wherein the at least one processor is further configured to: transmit an indication to the wireless device that the link key corresponds to a temporary pairing which indicates that that the wireless device should, automatically and without user input (Murayama, Pars. 27-30), delete the link key when a timer initiated upon disconnecting from the device reaches the timeout value without having reconnected to the device using the link key (Yokomitsu, Fig. 5 and Pars. 104-107).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1).

Regarding claim 4, the combination of Batra, Yokomitsu and Murayama teaches previous.
However, the combination fails to teach the device of claim 3, wherein the device and the other wireless device are associated with a first user account and the wireless device is associated with a second user account.
Devaraj teaches that the devices (i.e. the device and the other wireless device)) associated with a group account identifier (i.e. first user account) and the other device(s) (i.e. the wireless device) associated with another group account identifier (i.e. second user account) (Devaraj, Fig. 3 and Par. 103).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Devaraj into the combination of Batra, Yokomitsu and Murayama to register the device a particular group account.

Regarding claim 6, the combination of Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination further teaches the device of claim 4, wherein the at least one processor is further configured to: continue to store the other link key after disconnecting with the other wireless device including when the timer reaches the timeout value without having reconnected with the other wireless device using the other link key (Murayama, Pars. 47-48, 59). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1) and further in further view of Sinibaldi et al.  (US 10063688 B1).

Regarding claim 5, the combination Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination further teaches device of claim 4, wherein the at least one processor is further configured to: securely store the other link key on “security database’ (Link Key (pairing information) for device 130-a and device 130-b is stored in ‘security database’ (Batra, Par. 54) & Table 702 stores permanent pairing information (Murayama, Pars. 47-49)) and not store the link key on the server (manages "temporary pairing information" without storing the temporary pairing information (Murayama, Pars. 28-30)).
However, the combination does not explicitly mention the security database is on a server.
Sinibaldi teaches such feature ((Sinibaldi, Fig. 1 and Col. 11 Lines 45-65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sinibaldi into the combination of Batra, Yokomitsu and Murayama and Devaraj in order to store the pairing information on server for storage in database (Sinibaldi, Col. 11 Lines 45-65).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1) and further view of Devaraj et al. (US 20180182389 A1), and further in further view of Sarkar et al. (US 20190289653 A1).

Regarding claim 7, the combination Batra, Yokomitsu and Murayama and Devaraj teaches previous. The combination does not explicitly teach the device of claim 4, wherein the wireless device and other wireless device comprise wireless audio output devices (Batra, Fig. 1 and Pars. 46-48, primary device 130a (i.e. device) and device 130b (i.e. another wireless device) are earbuds). The combination further teaches audio is streamed between the device 110-a (i.e. wireless device) and paired device 115-a (paired device comprising: primary device 130a (i.e. device) and device 130b (i.e. another wireless device) (Batra, Fig. 1 and Par. 42).
However, the combination does not explicitly teaches the device wherein the at least one processor is further configured to: stream a first audio stream to the wireless device and concurrently stream a second audio stream to the other wireless device.
Sarkar teaches the system (Fig. 6 and Par. 49), wherein processor of the endpoint (Sarkar, Fig. 3A and Par. 59) communicates/streams call audio to the first wireless headset communicate/stream audio (Sarkar, Fig. 4B, step 452 and Par. 60) and also to the second wireless headset (Sarkar, Fig. 4B, step 462 and Par. 65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sakar into the combination of Batra, Yokomitsu and Murayama and Devaraj to provide secure conference call.

Regarding claim 8, the combination of Batra, Yokomitsu and Murayama, Devaraj and Sakar teaches previous.  The combination further teaches the device of claim 7, wherein the at least one processor is further configured to: continue to stream the first audio stream to the wireless device after disconnecting from the other wireless device (communicates/streams call audio to the first wireless headset when the call endpoint is not connected (i.e. disconnected) to the second headset (Sarkar, Fig. 4B, step 452)). 


Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1).

Regarding claim 10, Batra teaches a method (Batra, Fig. 10) comprising: wherein the wireless DB2/ 41741937.1Page 3 of 13Application No.: 16/428,652Docket No.: 122202-6324 (P41804US 1) device is paired with the electronic device (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. electronic device) is paired with device 130b (i.e. wireless device)) and the wireless device is not paired with the other electronic device (Batra, Fig. 1 and Pars. 54-55, device 130b (i.e. wireless device) is not paired with device 110-a (i.e. another electronic device)); generating a link key for a connection between the other electronic device and the wireless device (Batra, Fig. 1 and Pars. 56-58, derived LTK (i.e. link key), the device 110-a (i.e. another electronic device)), the link key being different than another link key used by the electronic device to connect to the wireless device (Batra, Fig. 1 and Pars. 54-58, LTK (i.e. another link key) for LE transport/connection between device 130-a (i.e. electronic device) and device 130b (i.e. wireless device)); and transmitting the link key to the wireless device and the other electronic device (Batra, Fig. 1 and Pars. 54-58, the device 130a (i.e. electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. another electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. electronic device)), wherein the other electronic device is configured to initiate a connection with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) without having paired with the wireless device (Batra, Fig.1 and Par. 60).
However, Batra does not explicitly teach the method further comprising: receiving, by an electronic device and from another electronic device, a request to connect to a wireless device that is connected to the electronic device.
Jung teaches transmitting from a second device to the coordinator second pairing information indicating that a second device is to establish a third secured link with first device (Jung, Fig. 1 and Par. 21)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jung into Batra to establish a secured link (Jung, Par. 114).

Regarding claim 18, Batra teaches a system (Batra, Fig. 1) comprising: an electronic device (Batra, Fig. 1, device 110-a (i.e. electronic device)) comprising a memory and at least one processor (Batra, Fig. 10) configured to: (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. proximate electronic device) is paired with device 130b (i.e. wireless audio output device)), wherein the electronic device is not paired with the wireless audio output device (Batra, Fig. 1 and Pars. 54-55, device 110-a (i.e. electronic device) is not paired with device 130b (i.e. wireless audio output device)); receive, from the proximate electronic, a link key for connecting to the wireless audio output device (the device 130a (i.e. proximate electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. wireless audio output device) (Batra, Fig. 1 and Pars. 54-58) for secondary device 130-b connecting to the device 110 (Batra, Par. 65)); initiate a Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60); and stream the audio to the wireless audio output device via the Bluetooth connection (audio is streamed between the device 110-a (i.e. electronic device) and paired device 115-a (paired device 115-a comprising: primary device 130a (i.e. proximate electronic device) and device 130b (i.e. wireless audio output device)) (Batra, Fig.1 and Pars. 42, 47-48).
However, Batra does not explicitly teaches the system further comprising: transmit, to the proximate electronic device, a request to stream audio to the wireless audio output device connected to the proximate electronic device.
Jung teaches transmitting from a second device to the coordinator second pairing information indicating that a second device is to establish a third secured link with first device (Jung, Fig. 1 and Par. 21)).  Jung also teaches the feature “receive, from the proximate electronic, a link key for connecting to the wireless audio output device” (Jung, Fig. 1, steps 6-7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jung into Batra to establish a secured link.

Regarding claim 19, the combination of Batra and Jung teaches previous claim.  The combination further teaches the system of claim 18, wherein the at least one processor of the electronic device is further configured to: receive, from the proximate electronic device, a communication address for connecting to the wireless audio output device in conjunction with receiving the link key (Batra, Fig. 1 and Par. 57); and initiate the Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key and the communication address (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60). 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Xie et al. (US 20150372746 A1)

Regarding claim 11, the combination of Batra and Jung teaches previous claim.  The combination further teaches the method of claim 10, further comprising: transmitting, to the wireless device, the communication address corresponding to the other electronic device in conjunction with transmitting the link key to the wireless device (Batra, Fig. 1 and Par. 57, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device); and transmitting, to the other electronic device, another communication address corresponding to the wireless device in conjunction with transmitting the link key to the other electronic device (Batra, Fig. 1 and Par. 58, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device), wherein the other electronic device is configured to initiate the connection with the wireless device based at least in part on the link key and the other communication address corresponding to the wireless device without having paired with the wireless device (Xie, Pars. 73-75). 
However, the combination does not explicitly teaches the method of claim 10, further comprising:  receiving, from the other electronic device, a communication address corresponding to the other electronic device.
Xie teaches such feature (Xie, Par. 70-76). Xie also teaches the two devices that have paired once may establish a BLUETOOTH connection using a previously stored BD address and link key at a next connection without the pairing process (Xie, Par. 70-76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Xie into the combination of Batra and Jung to receive BLUETOOTH device (BD) address from nearby device (Xie, Par. 70).

Regarding claim 12, the combination of Batra, Jung and Xie teaches previous claim.  The combination further teaches the method of claim 11, further comprising: initiating, by the other electronic device and without having paired with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a), the connection with the wireless device using the link key and the communication address corresponding to the wireless device (Batra, Fig.1 and Par. 60),

Regarding claim 13, the combination of Batra, Jung and Xie teaches previous claim.  The combination further teaches the method of claim 12, wherein the connection initiated by the electronic device with the wireless device without having paired with the wireless device comprises a Bluetooth connection (Batra, Fig.1 and Par. 48, 60)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Khasawneh et al. (US 20090081999 A1).

Regarding claim 14, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach the method of claim 10, further comprising: automatically, and without user input, reconnecting to the wireless device using the other link key upon termination of the connection between the wireless device and the other electronic device. 
Khasawneh teaches if one or more connections get dropped, then the conference hub page (connect or reconnect) those dropped connections (Fig. 1 Pars. 55-58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Khasawneh into the combination of Batra and Jung to implement a flexible paging scheme for a connection or reconnection.


Claims 15 is under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Iinuma et al. (US 20120084446 A1).

Regarding claim 15, the combination of Batra and Jung teaches previous claim. 
However, the combination does not explicitly teach claim 15.
Iinuma teaches the method of claim 10, further comprising: receiving, by the electronic device, a request to reconnect with the wireless device while the wireless device is connected to the other electronic device (Iinuma, Fig. 1 and Par. 32, device 1 sends a connection request to the electronic device 3 for connecting to the connection target electronic device 3 while electronic device 3 is connected to the electronic device 2); and reconnecting, responsive to receiving the request, to the wireless device using the other link key, wherein the reconnecting causes the wireless device to disconnect from the other electronic device (Iinuma, Fig. 1 and Par. 35, disconnect the connection between the electronic device 3 and the electronic device 2). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Iinuma into the combination of Batra and Jung to allow the switching of connections between multiple devices (Iinuma, Par. 7).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Iinuma et al. (US 20120084446 A1) and further in further view of Yokomitsu et al. (US 20180176500 A1).

Regarding claim 16, the combination of Batra, Jung and Iinuma teaches previous claim.  
However, the combination fails to teach the method of claim 15, wherein the wireless device is configured to delete the link key (i.e. pairing information) for the connection with the other electronic device after reconnecting to the electronic device. 
Yokomitsu teaches after the reconnection (Fig. 6, S2-s7), wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6, S9 and Pars. 104-107). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the combination of Batra, Jung and Iinuma to support periodic execution of set up of wireless communication (Yokomitsu, Par. 7).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Devaraj et al. (US 20180182389 A1).

Regarding claim 17, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach the method of claim 10, wherein the electronic device and the wireless device are associated with a first user account and the other electronic device is associated with a second user account that differs from the first user account.
Devaraj teaches that the devices (i.e. the device and the other wireless device)) associated with a group account identifier (i.e. first user account) and the other device(s) (i.e. the wireless device) associated with another group account identifier (i.e. second user account) (Fig. 3 and Par. 103).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Devaraj into the combination of Batra and Jung to register the device a particular group account.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Jung et al. (US 20120272055 A1) and in further view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1).

Regarding claim 20, the combination of Batra and Jung teaches previous claim.  
However, the combination fails to teach claim 20.
Yokomitsu teaches the system of claim 18, wherein the at least one processor of the electronic device is further configured to:  (Yokomitsu, Figs. 5-6 and Pars. 104-107, wearable camera 10 deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless audio output device)); reconnect to the wireless audio output device using the link key when a reconnection request is received from the wireless audio output device (Fig. 6, S2-S7) prior to the timer reaching a timeout value (Fig. 6, S8); and automatically and without user input, delete the link key when the timer reaches the timeout value without having received the reconnection request from the wireless audio output device (Fig. 6, S9). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the combination of Batra and Jung to support periodic execution of set up of wireless communication (Yokomitsu, Par. 7).
However, the combination of Batra, Jung and Yokomitsu does not explicitly mention the “after a lapse of a certain time (for example, 12 hours) as taught above by Batra is based upon “initiate a timer”.
Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Batra, Jung and Yokomitsu to reserves the data accordingly (Murayama, Par. 28).


Response to Arguments

Applicant Remark 
Examiner Response

On page 2 of the Applicant’s Remark, the Applicant argues that: "device" of claim 1, that a "device 110-a" of Batra is equivalent to the "wireless device" of claim 1, and that paragraphs [0054]-[0058] of Batra disclose "pair with the wireless device, wherein the pairing comprises generating a link key for connecting to the wireless device." Applicant respectfully disagrees. 
The cited portions of Batra describe pairing between the device 110-a and the primary device 130-a, stating that "[a]fter connecting and pairing with the device 110-a, the primary device 130 may then send device 110-a connection information to the secondary device 130. For example, the primary device 130 may send the BD_ADDR of the device 110-a, as well as the Link Key to be used on a BR/EDR connection with the device 110-a, to the secondary device 130." Batra, 58. Thus, the cited portion of Batra describes sending a link key from primary earbud 130-a to a secondary earbud 130-b, but does not disclose or suggest that the device 130-a generates this link key, nor that the link key is generated as part of the pairing. 
For at least this reason, Batra does not disclose or suggest a "device" with "one or more processors" that are configured to "pair with the wireless device, wherein the pairing comprises generating a link key for connecting to the wireless device," as recited in independent claim 1. 

 
Examiner respectfully disagrees.

Batra clearly teaches LTK (i.e. another link key) is generated for LE transport/connection between two devices 130 (e.g., device 130-a (i.e. device) and device 130-b (i.e. another device) (Batra, Par. 54), the primary device 130-a (i.e. device) then use cross-transport key derivation to derive the LTK (i.e. derived LTK is link key) and distribute to the device 110-a (i.e. wireless device) for BR/EDR transport/connection with the device 110-a (i.e. wireless device) (Batra, Pars. 57-58).

Thus, Batra teach the feature "pair with the wireless device, wherein the pairing comprises generating a link key for connecting to the wireless device” of claim 1.


On page 3 of the Applicant’s Remark, the Applicant argues that: the references simply cannot teach that 
Dependent claim 3 recites, "the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless device is received."

Examiner respectfully disagrees.

Batra teaches the primary device 130-a (i.e. device) use cross-transport key derivation to derive the LTK (i.e. derived LTK is link key) and distribute to the device 110-a (i.e. wireless device) for BR/EDR transport/connection with the device 110-a (i.e. wireless device) (Batra, Pars. 57-58) when/while the two devices 130 (e.g., device 130-a (i.e. device) and device 130-b (i.e. another device) are connected using the LTK (i.e. another link key) for LE transport/connection (Batra, Par. 54).
The derived LTK (link key) generated by the primary device 130-a (i.e. device) for connection with the device 110-a (i.e. wireless device) as taught by Batra above is when the wireless device has requested a connection or a temporary connection to the device (Murayama, Fig. 2 and Pars. 27-28, mobile terminal (i.e. wireless device), printing apparatus (i.e. device)).  

Thus, the modified Batra teach the feature "the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless device is received." of claim 3.


On page 4 of the Applicant’s Remark, the Applicant argues that: The Office Action (p. 8) attempts to equate the primary earbud 130-a of Batra with the "electronic device" of claim 10, the secondary earbud 130-b of Batra with the "wireless device" of claim 10, and device 110-a of Batra with the "other electronic device" of claim 10. Without conceding that the primary earbud 130-a of Batra is equivalent to the "electronic device" of claim 10, the secondary earbud 130-b of Batra is equivalent to the "wireless device" of claim 10, or that the device 110-a of Batra is equivalent to the "other electronic device" of claim 10 as suggested in the Office Action, using these equivalencies for the sake of the present discussion reveals that Batra does not disclose or suggest either of (i) "generating a link key for a connection between the other electronic device and the wireless device, the link key being different than another link key used by the electronic device to connect to the wireless device" or (ii) "transmitting the link key to the wireless device and the other electronic device," as recited in claim 10 [emphasis added].


Examiner respectfully disagrees. Batra teaches “LTK (i.e. another link key) for LE transport/connection” and “derived LTK (link key) for BR/EDR transport/connection” are not the same.

Batra teaches a primary device 130a (i.e. electronic device) is paired with a device 130b (i.e. wireless device) (Batra, Fig. 1 and Pars. 54-55), and the device 130b (i.e. wireless device) is not paired with a device 110-a (i.e. another electronic device)) (Batra, Fig. 1 and Pars. 54-55); 
the primary device 130a (i.e. electronic device) use cross-transport key derivation to derive the LTK (i.e. derived LTK is link key) for BR/EDR transport/connection with the device 110-a (i.e. another electronic device) (Batra, Pars. 57-58) 
when/while the two devices 130 (e.g., device 130-a (i.e. electronic device) and device 130-b (i.e. wireless device) are connected using the LTK (i.e. another link key) for LE transport/connection (Batra, Par. 54); and 
the device 130a (i.e. electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. another electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. electronic device) (Batra, Fig. 1 and Pars. 54-58).

Thus, Batra teaches the feature of "generating a link key for a connection between the other electronic device and the wireless device, the link key being different than another link key used by the electronic device to connect to the wireless device" and "transmitting the link key to the wireless device and the other electronic device," as recited in claim 10



On page 6 of the Applicant’s Remark, the Applicant argues that: The Office Action (pp. 10-11) cites the primary earbud 130-a of Batra in connection with the "proximate electronic device" of claim 1, the secondary earbud 130-b of Batra in connection with the "wireless audio output device" of claim 18, and the device 110-a of Batra in connection with the "electronic device" of claim 18. Without conceding that the primary earbud 130-a of Batra is equivalent to the "proximate electronic device" of claim 18, the secondary earbud 130-b of Batra is equivalent to the "wireless audio output device" of claim 18, or that the device 110-a of Batra is equivalent to the "electronic device" of claim 18 as suggested in the Office Action, using these suggested equivalencies for the sake of the present discussion reveals that Batra does not disclose or suggest "receive, from the proximate electronic device, a link key for connecting to the wireless audio output device". 


Examiner respectfully disagrees.  

Batra teaches the device 130a (i.e. proximate electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. wireless audio output device) (Batra, Fig. 1 and Pars. 54-58) for secondary device 130-b connecting to the device 110 (Batra, Par. 65).

Jung teaches the feature "receive, from the proximate electronic device, a link key for connecting to the wireless audio output device" (Jung, Fig. 1, at step 7, the coordinator 120 establishes the second secured link with the second device 130 based on the shared secured information received from the first device 110).

Thus, Batra alone or in combination with Jung teaches such feature.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Neftel et al. US 20150207626 A1 
At the end of the standard pairing process, a link key is generated, share between both devices and used for establish the connections between the devices paired. The Bluetooth Low Energy uses short term key and/or long term key rather the link key, but to simplify the present document, the term link key is used also for short or long term key.

Weizman US 20180007042 A1
[0023] The LTK in BLE is similar to the link key used in Classic Bluetooth; each is a persistent key that is stored in both devices and used to derive a fresh encryption key each time the devices establish an encrypted connection. For the purposes of the present discussion, the general term “long term key” will be used to refer to a persistent key used in any protocol to establish an encrypted or secure connection.
[0044] Section 2.4.2.5 provides that the BR/EDR link key from the BR/EDR physical transport may converted to the LTK for the BLE transport as follows, using intermediate long term key (ILTK) as an intermediate value:


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/14/2022